As filed with the Securities and Exchange Commission on April 3, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURTIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Direxion Shares ETF Trust II (Exact name of registrant as specified in its charter) Delaware (State of incorporation or organization) See List Below (I.R.S. Employer Identification Number) 1301 Avenue of the Americas (6th Avenue), 35th Floor New York, New York10019 (Address of registrant’s principal executive offices)(Zip Code) Title of each class of securities to be so registered Name of each exchange on which each class is to be registered Common Units of the Direxion Daily Gold Bull 3X Shares and the Direxion Daily Gold Bear 3X Shares, each a series of the Direxion Shares ETF Trust II NYSE Arca Inc. If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. ¨ Securities Act Registration file number to which this form relates:333-168227 Securities to be registered pursuant to Section 12(g) of the Act:None. Item 1.Description of Registrant’s Securities to be Registered. The securities to be registered hereby are units of theDirexion Daily Gold Bull 3X Shares and the Direxion Daily Gold Bear 3X Shares (each a “Fund” and collectively the “Funds”), each a series of the Direxion Shares ETF Trust II (the “Trust”).The description of the units of each Fund set forth in the Trust’s Registration Statement on Form S-1/A (File No. 333-168227), filed with the Securities and Exchange Commission on December 20, 2013, as amended from time to time (the “Registration Statement”), is hereby incorporated by reference herein.Any form of prospectus or prospectus supplement to the Registration Statement that includes such description and is subsequently filed is hereby also incorporated by reference herein. The Funds to which this filing relates and their respective I.R.S. Employer Identification Numbers are as follows: Title of Each Class of Securities to be Registered IRS Employer ID Number Direxion Daily Gold Bull 3X Shares 36-4746510 Direxion Daily Gold Bear 3X Shares 80-0866999 Item 2.Exhibits. The following exhibits to this Registration Statement on Form 8-A are incorporated by reference from the documents specified which have been filed with the Securities and Exchange Commission. Exhibit No. Description 1. Direxion Shares ETF Trust II Form S-1/A Registration Statement, as amended (File No. 333-168227), filed with the Securities and Exchange Commission on December 20, 2013 – incorporated herein by reference. 2. The Trust’s Trust Agreement is included as Exhibit (4)(1) to the Trust’s initial Form S-1 Registration Statement (File Nos. 333-168227), as filed with the Securities and Exchange Commission on July 20, 2010 (Accession Number: 0000894189-10-002506). SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 3, 2014 Direxion Shares ETF Trust II By:Direxion Asset Management, LLC as Sponsor By:/s/ Eric W. Falkeis Eric W. Falkeis President INDEX TO EXHIBITS Exhibit No. Description 1. Direxion Shares ETF Trust IIForm S-1/A Registration Statement, as amended (File No. 333-168227), filed with the Securities and Exchange Commission on December 20, 2013 – incorporated herein by reference. 2. The Trust’s Trust Agreement is included as Exhibit (4)(1) to the Trust’s initial Form S-1 Registration Statement (File Nos. 333-168227), as filed with the Securities and Exchange Commission on July 20, 2010 (Accession Number: 0000894189-10-002506).
